Citation Nr: 1047683	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right hip disability, to 
include as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to October 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
previously denied claim for service connection for a right hip 
disability, to include as secondary to the service-connected 
right knee disability.  In April 2010, the Veteran testified 
before the Board at a hearing held at the RO.  In July 2010, the 
Board reopened the claim and remanded the underlying issue for 
further development. 

The issue of entitlement to service connection for a left knee 
disability secondary to the service-connected right knee 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ). 
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's service-
connected right knee disability aggravated his right hip 
disability.


CONCLUSION OF LAW

The Veteran's right hip disability was aggravated by his service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2010). 
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service-connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the nature 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b) (2010).

The Veteran contends that his right hip disability was caused or 
aggravated by his service-connected right knee disability.  
Because the Veteran primarily claims entitlement to service 
connection on a secondary basis, the Board will focus its 
analysis on the theory of secondary service connection. 

The Veteran established service connection for a right knee 
disability beginning in October 1944 due to an in-service 
diagnosis of right knee osteochondritis dessicans that ultimately 
lead to his separation from service.  The Veteran contends that 
his right hip began to bother him at some point in the early 
1990s, and that he felt that his right hip pain was in reaction 
to limping on his right side due to knee pain.  

Service medical records are silent for any complaints, diagnosis, 
or treatment for a right hip disability.  Post-service treatment 
records show that in September 1964, the Veteran was diagnosed 
with rheumatoid arthritis.  However, that diagnosis did not 
appear to pertain to his right hip.  VA treatment records 
continuing into the 1990s do not show complaints of a right hip 
condition, but do show surgery for the service-connected right 
knee disability and continuing pain related to that disability.  
To that extent, lists of diagnosis in October 2000, January 2005, 
and April 2006 include arthritis of the hands and back, but do 
not show a diagnosis of any right hip disability.  Beginning in 
May 2008, however, the Veteran complained of a worsening of his 
right hip pain.  At that time, it was noted that he had 
difficulty climbing the stairs due to pain in his right hip and 
knee.  It was noted that on previous X-ray, he was found to 
suffer from osteoarthritis.  

On August 2008 VA examination, the Veteran reported that he had 
first begun to develop right hip problems four years previously 
and was unsure what had triggered the pain.  He felt an aching in 
his buttocks and constant pain in his hip.  After physically 
examining the Veteran and reviewing the claims file, including 
February 2008 and March 2007 X-rays of the right hip, the 
examiner diagnosed the Veteran with right hip osteoarthritis.  
The examiner concluded that it was less likely than not that the 
Veteran's right hip condition was the result of the service-
connected right knee disability.  The examiner explained that 
because the Veteran's right hip disability had begun only four 
years previously, and he was 80 years of age, it was more likely 
that his right hip disability was due to the aging process 
because if it were due to the right knee disability, the 
manifestations of the right hip disability would have appeared 
much earlier in life. 

At his April 2010 hearing before the Board, the Veteran and his 
daughter stated that though his hip had begun to hurt more in the 
past ten years, the pain had been there for many years prior to 
that and they believed that the right hip pain correlated with 
the worsening of his right knee disability.  The right hip had 
become especially bothersome since he had begun to use a cane in 
2009.

In July 2010, the Board remanded the claim in order to obtain a 
VA examination and opinion regarding the Veteran's theory that 
the service-connected right knee disability aggravated his right 
hip disability. 

On September 2010 VA examination, the Veteran stated that he had 
a dull aching sensation in his hip that was mostly on the 
outside, gluteal region.  He stated that climbing stairs was 
painful at the hip area.  He used a cane primarily due to hip 
pain rather than knee pain.  After physically examining the 
Veteran, the examiner diagnosed the Veteran with mild right hip 
osteoarthritis and right hip greater trochanteric bursitis.  
After reviewing the claims file, the examiner concluded that it 
was at least as likely as not that the Veteran's right knee 
disability had aggravated his right hip disability.  The examiner 
explained that severe right knee arthritis, leading to a total 
knee replacement that the Veteran underwent in 2009, could cause 
alteration of gait in that the Veteran likely has repeatedly 
raised his right knee in an altered gait pattern placing stress 
on the greater trochantric bursa and tensor fascia lata.  The 
examiner believed that the bursitis and osteoarthritis could 
therefore be related to that phenomena.  

In this case, although the August 2008 VA examiner determined 
that the Veteran's service-connected right knee disability had 
not caused the right hip disability, the examiner at that time 
did not provide an opinion as to whether the Veteran's right knee 
disability had aggravated his right hip disability.  However, on 
September 2010 VA examination, the issue of aggravation was 
adequately discussed and a rationale was provided supporting the 
Veteran's claim that his right hip disability had been aggravated 
by his service-connected right knee disability.  Significantly, 
there is no evidence or opinion to the contrary regarding 
aggravation.  Further, the September 2010 VA examiner did allow 
for the possibility that some of the Veteran's current right hip 
disability was related to the aging process, as the August 2008 
VA examiner had stated, but ultimately concluded that he could 
not state which percentage was due to the right knee disability 
and which was due to other factors.  Accordingly, the two 
opinions are consistent, though the September 2010 VA examination 
found it to be likely that the in the Veteran's case, his right 
knee disability had aggravated his right hip disability.

While the Board finds that service connection for a right hip 
disability is warranted based on aggravation by the service-
connected right knee disability, the Board finds that service 
connection based on a direct connection to service is not 
warranted.  The evidence does not show any diagnosis of a right 
hip disability for many years after service.  Furthermore, the 
medical evidence does not show any direct relationship to service 
and the Veteran himself has claimed that he hip disability was 
the result of the knee disability, and specifically of the 
worsening of the knee disability.  The September 2010 VA examiner 
did not believe that the right hip disability was due to service 
67 years prior to the examination.

Thus, after a review of the totality of evidence in the claims 
file, the Board finds that it is at least as likely as not that 
the Veteran's service-connected right knee disability aggravated 
his right hip disability.  Accordingly, service connection for a 
right hip disability is granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


